Case 18-30264-sgj11 Doc 1240 Filed 09/03/21            Entered 09/03/21 17:23:35         Page 1 of 5
 Jeff P. Prostok                                   Jonathan E. Pickhardt (pro hac vice pending)
 State Bar No. 16352500                            NY State Bar No. 3041191
 Suzanne K. Rosen                                  Blair A. Adams (pro hac vice pending)
 State Bar No. 11935020                            NY State Bar No. 5221924
 FORSHEY & PROSTOK LLP                             Eric D. Winston (pro hac vice pending)
 777 Main Street, Suite 1550                       CA State Bar No. 202407
                                                   QUINN EMANUEL URQUHART &
 Fort Worth, Texas 76102
                                                   SULLIVAN LLP
 Telephone: (817) 877-8855                         51 Madison Avenue, 22nd Floor
 Facsimile: (817) 877-4151                         New York, New York 10010
 jprostok@forsheyprostok.com                       Telephone (212) 849-7000
 srosen@forsheyprostok.com                         Facsimile (212) 849-7100
                                                   jonpickhardt@quinnemanuel.com
                                                   blairadams@quinnemanuel.com
                                                   ericwinston@quinnemanuel.com


          Attorneys for reorganized debtor Acis Capital Management L.P. and Joshua N. Terry



                           UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

 In re
                                                          Chapter 11
 ACIS CAPITAL MANAGEMENT, L.P.
                                                          Case No. 18-30264 (SGJ11)
                         Debtor.
                                                          (Jointly administered)


             ACIS CAPITAL MANAGEMENT, L.P., AND JOSHUA N. TERRY’S
                 WITNESS AND EXHIBIT LIST IN CONNECTION WITH
                      HEARIING SET FOR SEPTEMBER 8, 2021

       Reorganized debtor Acis Capital Management, L.P. (“Acis”) and Joshua N. Terry (with Acis
the “Respondents”) file this Witness and Exhibit List in connection with the hearing scheduled for
September 8, 2021, at 9:30 a.m.

                                           WITNESSES

         1. Rebuttal and impeachment witnesses;

         2. Any witness designated or called by any other party
Case 18-30264-sgj11 Doc 1240 Filed 09/03/21              Entered 09/03/21 17:23:35   Page 2 of 5




                                             EXHIBITS

 No.                           Exhibit                           Offered     Admitted    Refused

 1.     Original Complaint by NexPoint Strategic
        Opportunities Fund, as Plaintiff, against Acis Capital
        Management, L.P., U.S. Bank, N.A., Joshua N. Terry,
        and Brigade Capital Management, as Defendants
        pending as Case No. 1:21-CV-04384 in the U.S.
        District Court for the Southern District of New York
 2.     Bench Ruling and Memorandum of Law in support of:
        (A) Final Approval of Disclosure Statement; and (B)
        Confirmation of Chapter 11 Trustee’s Third Amended
        Joint Plan [Docket No. 827]
 3.     Findings of Fact, Conclusions of Law, and Order
        Granting Final Approval of Disclosure Statement and
        Confirming the Third Amended Joint Plan for Acis
        Capital Management, L.P. and Acis Capital
        Management GP, LLC as Modified [Docket No. 830]
 4.     Portfolio Management Agreement – Acis CLO 2014-3
 5.     Portfolio Management Agreement – Acis CLO 2015-6
 6.     Indenture – Acis CLO 2014-3
 7.     Indenture – Acis CLO 2015-6
 8.     Decision on Trustee’s Motion to Confirm First
        Amended Joint Plan for the Debtors [Dkt. No. 549]
 9.     Original Compl. & Jury Demand, The Charitable
        Donor Advised Fund, L.P. v. U.S. Bank N.A., Case
        No. 1:20- cv-1036 (S.D.N.Y. Feb. 6, 2020), ECF No.1
 10.    Notice of Voluntary Dismissal, id. (S.D.N.Y. Feb. 26,
        2020), ECF No. 15
 11.    NexPoint Strategic Opportunities Fund’s Responses to
        Acis Capital Management L.P.’s First Interrogatories
        and Requests for Production
 12.    Spreadsheet produced by NexPoint bates labeled
        NSOF-000001.
 13.    Spreadsheet produced by NexPoint bates labeled
        NSOF-000002.
 14.    Spreadsheet produced by NexPoint bates labeled
        NSOF-000003.
 15.    Email correspondence from Will Mabry produced by
        NexPoint bates labeled NSOF-000004.




                                                   2
Case 18-30264-sgj11 Doc 1240 Filed 09/03/21              Entered 09/03/21 17:23:35   Page 3 of 5




 No.                           Exhibit                           Offered     Admitted    Refused

 16.    State of Delaware Certificate of Amendment to
        Formation of NHF TRS, LLC, produced by NexPoint
        bates labeled NSOF-000006.
 17.    Sole Member Consent of NHF TRS, LLC, produced
        by NexPoint bates labeled NSOF-000007.
 18.    Email correspondence from Hunter Covitz produced
        by NexPoint bates labeled NSOF-000010.
 19.    Spreadsheet produced by NexPoint bates labeled
        NSOF-000012.
 20.    Custody Holdings - produced by NexPoint bates
        labeled NSOF-000013.
 21.    Cash and Security Transactions - produced by
        NexPoint bates labeled NSOF-000014.
 22.    Cash and Security Transactions - produced by
        NexPoint bates labeled NSOF-000015.
 23.    Cash and Security Transactions - produced by
        NexPoint bates labeled NSOF-000017.
 24.    Cash and Security Transactions - produced by
        NexPoint bates labeled NSOF-000018.
 25.    Cash and Security Transactions - produced by
        NexPoint bates labeled NSOF-000020.
 26.    Custody Holdings - produced by NexPoint bates
        labeled NSOF-000023.
 27.    US Bank – Notice of Optional Redemption - produced
        by NexPoint bates labeled NSOF-000024.
 28.    NexPoint Strategic Opportunities Fund Annual
        Report, dated: December 31, 2021 - produced by
        NexPoint bates labeled NSOF-000034.
 29.    Cash and Security Transactions - produced by
        NexPoint bates labeled NSOF-000090.
        Rebuttal exhibits
        Impeachment exhibits
        Any exhibit designated or offered by any other party




                                                  3
Case 18-30264-sgj11 Doc 1240 Filed 09/03/21   Entered 09/03/21 17:23:35      Page 4 of 5




DATED: September 3, 2021                      Respectfully submitted,

                                              /s/ Jeff P. Prostok
                                              Jeff P. Prostok
                                              State Bar No. 16352500
                                              Suzanne K. Rosen
                                              State Bar No. 11935020
                                              FORSHEY & PROSTOK LLP
                                              777 Main Street, Suite 1550
                                              Fort Worth, Texas 76102
                                              Telephone: (817) 877-8855
                                              Facsimile: (817) 877-4151
                                              jprostok@forsheyprostok.com
                                              srosen@forsheyprostok.com

                                              -AND-

                                              Jonathan E. Pickhardt (pro hac vice
                                              pending)
                                              NY State Bar No. 3041191
                                              Blair A. Adams (pro hac vice pending)
                                              NY State Bar No. 5221924
                                              Eric D. Winston (pro hac vice pending)
                                              CA State Bar No. 202407
                                              QUINN EMANUEL URQUHART &
                                              SULLIVAN LLP
                                              51 Madison Avenue, 22nd Floor
                                              New York, New York 10010
                                              Telephone (212) 849-7000
                                              Facsimile (212) 849-7100
                                              jonpickhardt@quinnemanuel.com
                                              blairadams@quinnemanuel.com
                                              ericwinston@quinnemanuel.com

                                              ATTORNEYS FOR ACIS CAPITAL
                                              MANAGEMENT, L.P. AND
                                              JOSHUA N. TERRY




                                        4
Case 18-30264-sgj11 Doc 1240 Filed 09/03/21           Entered 09/03/21 17:23:35    Page 5 of 5




                               CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing has been served upon all
parties receiving electronic notice via the Court's CM/ECF system on September 3, 2021.


                                                  /s/ Jeff P. Prostok
                                                  Jeff P. Prostok




                                              5
